Case 18-40881         Doc 43    Filed 09/22/19 Entered 09/22/19 23:37:19
                               Certificate of Notice Page 1 of 5                       EOD
                                                                                       Desc Imaged

                                                                                       09/20/2019
                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

  In re:                                                    §                   CHAPTER 13
  BOBBY JAMES ROSS                                          §
          Debtor(s)                                         §                 Case No. 18-40881

      AGREEDORDER GRANTING MOTION FOR AUTHORITY TO DISTRIBUTE
                          EXCESS PROCEEDS

         Before the Court is MidFirst Bank’s (“Movant”) Motion for Authority to Distribute

  Excess Proceeds (the “Motion”), in the above-styled and numbered case.

         The Motion asserts that excess foreclosure proceeds from an appropriately conducted

  foreclosure sale on the described property are ready to be disbursed:

                    LOT 20R, BLOCK 4, OF BROWNING HEIGHTS NORTH
                    ADDITION,SECTION ONE, AN ADDITION TO THE CITY OF WATAUGA,
                    TARRANT COUNTY,TEXAS, ACCORDING TO THE PLAT THEREOF
                    RECORDED IN VOLUME 388-27, PAGE 551, OF THE PLAT RECORDS OF
                    TARRANT COUNTY, TEXAS. TXID: 00348236.

                    Otherwise known as 5941 Lalagray Ln, Watauga, TX 76148

         It appearing that the Court has jurisdiction over this matter; and it appearing that due

  notice of the Motion as set forth therein is sufficient under the circumstances, and that no other

  or further notice need be provided; and it further appearing that the relief requested in the Motion

  to the extent granted herein is in the best interests of the Debtor and his estate and creditors; and

  based upon the announcement and stipulations of the parties, finds that the following agreement

  should be granted, it is therefore, it is hereby ORDERED:

         Upon entry of this Order, the excess proceeds from the foreclosure sale shall be turned

  over to the Chapter 13 Trustee with a reservation of the issue as to how much of the funds the

  Debtor is entitled to.


  19-000100-365-2
Case 18-40881       Doc 43     Filed 09/22/19 Entered 09/22/19 23:37:19               Desc Imaged
                              Certificate of Notice Page 2 of 5


         This Order shall be considered an interim order until fourteen (14) days after the date of

  entry hereof. If no objections are filed to this Order within such 14 day period, this Order shall

  become a final order without any further order by the Court.

  IT IS SO ORDERED                                             Signed on 9/20/2019

                                                                                       SR
                                                       ____________________________________
                                                     HONORABLE    BRENDA
                                                      UNITED STATES       T. RHOADES,
                                                                       BANKRUPTCY    JUDGE
                                                     UNITED STATES BANKRUPTCY JUDGE

                                     #### END OF ORDER ####




  19-000100-365-2
Case 18-40881       Doc 43    Filed 09/22/19 Entered 09/22/19 23:37:19   Desc Imaged
                             Certificate of Notice Page 3 of 5


  Approved:


  /s/ Nicholas Inman (with permission)
  _______________________________
  Weldon Reed Allmand
  Allmand Law Firm, PLLC
  860 Airport Freeway, Suite 401
  Hurst, TX 76054
  214-265-0123
  Fax: 214-265-1979
  Email: dallasecf@allmandlaw.com

  /s/ Stephen Wu
  ________________________________
  Stephen Wu
  State Bar No.: 24042396
  Parkway Office Center, Suite 900
  14160 North Dallas Parkway
  Dallas, TX 75254
  Telephone: (214) 635-2650
  Facsimile: (214) 635-2686




  /s/ Carey Ebert (with permission)
  ______________________________
  Carey D. Ebert
  Chapter 13 Trustee




  19-000100-365-2
           Case 18-40881      Doc 43    Filed 09/22/19 Entered 09/22/19 23:37:19              Desc Imaged
                                       Certificate of Notice Page 4 of 5
                                       United States Bankruptcy Court
                                         Eastern District of Texas
In re:                                                                                 Case No. 18-40881-btr
Bobby James Ross                                                                       Chapter 13
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0540-4            User: shannonk              Page 1 of 2                  Date Rcvd: Sep 20, 2019
                                Form ID: pdf400             Total Noticed: 24


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 22, 2019.
db            #+Bobby James Ross,    5941 Lalagray Ln.,    Watauga, TX 76148-3445
7491690         AMCOL Systems, Inc.,    111 Lancewood Rd.,    Columbia, SC 29210-7523
7491688        +Ad Astra Recovery Service,    7330 W 33rd Street N Suite 118,     Wichita, KS 67205-9370
7491689        +Allmand Law Firm, PLLC,    860 Airport Freeway, Suite 401,    Hurst, TX 76054-3264
7491693        +Convergent Outsourcing,    800 SW 39th St,    Renton, WA 98057-4927
7491696         Fraud Protection Unit,    Texs Workforce Commission,    Revenue & Trust Management,
                 PO Box 149352,    Austin, TX 78714-9352
7491697         Green Mountain,    P.O. Box 42349,   Austin, TX 78704-0040
7491698         Gregony Fell,    3021 Est Renner Road,   Richardson, TX 75082
7491702        +John & Sara Sun,    3446 County Rd 1055,    Farmersville, TX 75442-7166
7491703        +Rassie & Daisy Barker,    516 N. Main St.,    Farmersville, TX 75442-1610
7491711        +US Attorney General,    US Department of Justice,    950 Pennsylvania Ave, NW,
                 Washington, DC 20530-0009
7491708         United States Attorney General,    Main Justice Building, Rm 5111,     10th & Constitution Ave,
                 NW Washington D.C. 50230
7491709         United States Attorney’s Office,    110 North College Avenue, Suite 700,
                 Tyler, Texas 75702-0204

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr             +E-mail/Text: ridpacer@twc.state.tx.us Sep 21 2019 02:55:18       Texas Workforce Commission,
                 Regulatory Integrity Division - SAU,    101 E 15th Street Room 556,    Austin, TX 78778-0001,
                 U.S.A. 78778-0001
7491691        +E-mail/Text: g17768@att.com Sep 21 2019 02:54:28      AT&T,    P.O. Box 5014,
                 Carol Stream, IL 60197-5014
7525469         E-mail/PDF: resurgentbknotifications@resurgent.com Sep 21 2019 02:48:35
                 Ashley Funding Services, LLC its successors and,    assigns as assignee of Laboratory,
                 Corporation of America Holdings,    Resurgent Capital Services,    PO Box 10587,
                 Greenville, SC 29603-0587
7491692        +E-mail/Text: tiffany@commercialtrade.com Sep 21 2019 02:55:32       Commercial Trade Bureau,
                 PO BOX 10389,   Bakersfield, CA 93389-0389
7491694        +E-mail/Text: CSIBKR@CREDITSYSTEMSINTL.COM Sep 21 2019 02:55:24       Credit Systems Intl Inc.,
                 Attn: Officer or Managing Agent,    1277 County Club Ln,    Fort Worth, TX 76112-2304
7491695         E-mail/Text: bknotice@ercbpo.com Sep 21 2019 02:55:03       Enhanced Recovery Co L,
                 8014 Bayberry Rd.,   Jacksonville, FL 32256-7412
7491699         E-mail/Text: cio.bncmail@irs.gov Sep 21 2019 02:54:36       Internal Revenue Service,
                 Centralized Insolvency Operations,    Attn: Officer or Managing Agent,    PO Box 7346,
                 Philadelphia, PA 19101-7346
7491705         E-mail/Text: ridpacer@twc.state.tx.us Sep 21 2019 02:55:18       Texas Workforce Commission,
                 Regulatory Integrity Division - SAU,    101 E. 15th Street, Room 556,    Austin, TX 78778-0001
7491706        +E-mail/Text: jim@thelocalfcu.com Sep 21 2019 02:55:22       The Local Federal Credit Union,
                 8787 N. Stemmons Freeway,   Suite 185,    Dallas, TX 75247-3721
7491707         E-mail/Text: brooke.lewis@usdoj.gov Sep 21 2019 02:55:16       United States Attorney - NORTH,
                 3rd Floor, 1100 Commerce St.,    Dallas, TX 75242
7491710         E-mail/Text: ustpregion06.ty.ecf@usdoj.gov Sep 21 2019 02:54:50
                 United States Trustee’s Office,    110 North College Avenue, Suite 300,
                 Tyler, Texas 75702-7231
                                                                                              TOTAL: 11

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                MidFirst Bank
7491700*          Internal Revenue Service,   P.O. Box 7346,    Philadelphia, PA 19101-7346
7495827*          TEXAS WORKFORCE COMMISSION,    Regulatory Integrity Division - SAU,
                   101 E. 15th Street, Room 556,    Austin, TX 78778-0001
7491701        ##+Jennifer Lyn Ross,   407 Sherry Ln,    Farmersville, TX 75442-1537
7491704        ##+Speedy Cash,   4726 Texoma Pkwy.,    Denison, TX 75020-8101
                                                                                               TOTALS: 1, * 2, ## 2

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.     Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.
          Case 18-40881            Doc 43       Filed 09/22/19 Entered 09/22/19 23:37:19                         Desc Imaged
                                               Certificate of Notice Page 5 of 5


District/off: 0540-4                  User: shannonk                     Page 2 of 2                          Date Rcvd: Sep 20, 2019
                                      Form ID: pdf400                    Total Noticed: 24


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 22, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 20, 2019 at the address(es) listed below:
              Carey D. Ebert    on behalf of Trustee Carey D. Ebert, ECFch13plano@ch13plano.com
              Carey D. Ebert,    ECFch13plano@ch13plano.com
              Justin Harriss King    on behalf of Debtor Bobby James Ross lallmand@allmandlaw.com,
               ign@allmandlaw.com;clerk@allmandlaw.com;dallasecf@allmandlaw.com;dgaines@allmandlaw.com
              Michael Zientz     on behalf of Creditor   MidFirst Bank txed@mwzmlaw.com
              Stephen Wu     on behalf of Creditor   MidFirst Bank swu@mwzmlaw.com, txed@mwzmlaw.com
              US Trustee   USTPRegion06.TY.ECF@USDOJ.GOV
              Weldon Reed Allmand    on behalf of Debtor Bobby James Ross dallasecf@allmandlaw.com,
               ign@allmandlaw.com;clerk@allmandlaw.com;r62733@notify.bestcase.com;dgaines@allmandlaw.com;lallman
               d@allmandlaw.com
                                                                                             TOTAL: 7
